DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 and 6/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant should note that the large number of references in the attached IDS from 2/10/2021 and 6/2/2022 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing logic in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that there is no explicit description as to what makes up processing logic other than it is part of a computer. Thus, processing logic will be interpreted as either computer hardware or software.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “two impedance sensors” in line 1. It is not clear if this is a new instance or is part of the “array of impedance sensors” mentioned in line 2 of claim 1.
Claim 18 recites the limitation “to operatively couple to a waveform generator and an impedance analyzer” in lines 3-4. It is unclear if the waveform generator and the impedance analyzer are supposed to be positively recited as these limitations are further limited lines 9-16 in the claim but are not positively recited as a component of the system.
Claim 18 recites the limitation “about 0.1 Hz to about 10 MHz” in line 8. Usage of the term “about” with a range makes the claim unclear as it cannot be determined what degree outside of the claimed range is encompassed by claim.
Claim 18 recites the limitation “the impedance sensors” in lines 10 and 16. There is insufficient antecedent basis for this limitation as line 7 recites “one or more impedance sensors”.
Claim 18 recites the limitation “the electrodes” in lines 15. There is insufficient antecedent basis for this limitation as line 5 recites “one or more electrodes”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 16, and 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 6,135,999 (Fanton et al., hereinafter Fanton).
In regards to claim 1, Fanton discloses a probe that is used for surgery (title and abstract). Of note are figures 6-8 and column 3, line 47-65 and column 4, line 13-column 5, line 35. The device disclosed includes the following components:
an array of impedance sensors (fig 6, electrodes; 606, 608; figs 7 and 8, 702, 704, 706 and 802, 806), wherein the array of impedance sensors is configured to measure a low-frequency and a high-frequency impedance (column 4, lines 42-column 6, line 2);
one or more temperature sensors (column 4, lines 61-column 6, line 2); and
a substrate, wherein the array of impedance sensors and the temperature sensors are coupled to the substrate (temperature and impedance sensors are coupled to a tip of a surgical instrument (substrate); column 4, lines 61-column 6, line 2 and figures 6-8).

 In regards to claim 16, Fanton discloses a probe that is used for surgery (title and abstract). Of note are figures 6-8 and column 3, line 47-65 and column 4, line 13-column 5, line 35. The device disclosed includes the following components:
an array of impedance sensors (fig 6, electrodes; 606, 608; figs 7 and 8, 702, 704, 706 and 802, 806), wherein the array of impedance sensors is configured to measure a low-frequency and a high-frequency impedance (column 4, lines 42-column 6, line 2);
one or more temperature sensors (column 4, lines 61-column 6, line 2); and
a substrate, wherein the array of impedance sensors and the temperature sensors are coupled to the substrate (temperature and impedance sensors are coupled to a probe tip of a surgical instrument (substrate); column 4, lines 61-column 6, line 2 and figures 6-8).
Thus, the limitations of claim 1 are met. Figure 12 and 13 further show the presence of an elongated member 1214 and 1224 that is coupled to the substrate.
  
In regards to claim 18, Fanton discloses a system that is used for surgery (title and abstract). Of note are figures 6-8 and column 3, line 47-65 and column 4, line 13-column 5, line 35. The system disclosed includes the following components:
a treatment probe comprising an elongated member and configured to operatively couple to a waveform generator and an impedance analyzer (see column 4, lines 43-60; figures 12 and 13), wherein the treatment probe comprises:
one or more electrodes configured to deliver electrical energy to a tissue (fig 6, electrodes; 606, 608; figs 7 and 8, 702, 704, 706 and 802, 806), (column 3, line 42-column 6, line 2);
one or more impedance sensors (impedance monitor requires the presence of at least one sensor) configured to measure impedance within a frequency range of about 0.1 Hz to about 10 MHz (column 3, line 42-column 6, line 2; because impedance is measured, the impedance sensors are configured to perform the claimed task).
The wherein clauses further limit components that are not positively recited/not claimed as part of the invention and the 112 issues with regards to the range are unclear. Thus, Fanton meets the limitations of the positively claimed components.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 7, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0006441 (Rennaud et al., hereinafter Renaud) in view of US 6,135,999 (Fanton et al., hereinafter Fanton).
In regards to claim 1, Rennaud discloses an electrical conductivity sensor (full document) comprising:
an array of impedance sensors (paragraphs 66-68, 347, and 351; electrodes), where the impedance sensor is configured to measure a low-frequency (paragraphs 252, 286) and a high-frequency impedance (paragraph 286); and
	a substrate, where the array of impedance sensors is coupled to the substrate (paragraph 234).

However, Renaud does not teach the usage of temperature sensors and coupling the temperature sensors to the substrate. 
In a related area, Fanton discloses a probe that is used for surgery (title and abstract). Of note are figures 6-8 and column 3, line 47-65 and column 4, line 13-column 5, line 35. The device disclosed includes the following components:
an array of impedance sensors (fig 6, electrodes; 606, 608; figs 7 and 8, 702, 704, 706 and 802, 806), wherein the array of impedance sensors is configured to measure a low-frequency and a high-frequency impedance (column 4, lines 42-column 6, line 2);
one or more temperature sensors (column 4, lines 61-column 6, line 2); and
a substrate, wherein the array of impedance sensors and the temperature sensors are coupled to the substrate (temperature and impedance sensors are coupled to a tip of a surgical instrument (substrate); column 4, lines 61-column 6, line 2 and figures 6-8).
Fanton states in column 4, line 61 – column 5 line 35 that the monitoring of temperature is used to ensure that temperatures are maintained at certain levels while the device is being used. Thus, it would be obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the device of Renaud to include temperature sensors coupled to the substrate as taught by Fanton in order to maintain the device at certain temperature levels during its use.

In regards to claim 3, Rennaud and Fanton disclose the limitations of claim 1, In addition 
Rennaud also shows that the impedance sensor comprises two or more electrical conductors (figure 8 shows an electric field stimulation 810 of a tetrapolar arrangement (802) using conductors (806 and 807) placed in a channel; paragraph 254).
In regards to claims 4 and 5, Rennaud and Fanton disclose the limitations of claim 3. In addition, Rennaud shows that the electrical conductors are in either a bipolar configuration or tetrapolar configuration (paragraph 184). 
In regards to claim 7, Rennaud and Fanton disclose the limitations of claim 3. In addition, Rennaud shows that the impedance sensors are coupled to a pad, which can be considered as a bonding pad (paragraph 326).
In regards to claim 9, Rennaud and Fanton disclose the limitations of claim 1. In addition, Rennaud disclose the presence of a common counter electrode where the common counter electrode is coupled to the substrate (The voltage applied to a fine lateral electrode (3201) with its working zone oriented towards a counter electrode (3203; paragraph 318 and fig 3200)).
In regards to claim 15, Rennaud and Fanton disclose the limitations of claim 1. In addition, Rennaud further states the presence of one or more sensors configured to detect a tissue characteristic (paragraph 295) selected from the group consisting of pH, temperature, a chemical concentration, a nucleic concentration, a gas amount (paragraph 295).

Claims 2, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0006441 (Rennaud et al.) and US 6,135,999 (Fanton et al.) as applied to claim 1, 3, and 7 above, and further in view of US 2011/0176037 (Benkley III, hereinafter Benkley).
In regards to claim 2, Rennaud and Fanton disclose the limitations of claim 1 but does not state that substrate is flexible. In a related area, Benkley discloses an impedance sensor grid (full document) and teaches that the substrate of the sensor is flexible (paragraph 45). Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Rennaud and Fanton to have a flexible substrate as taught by Benkley in order to enable sensing at different locations and allow for different applications (paragraph 68).
In regards to claim 6, Rennaud and Fanton discloses the limitations of claim 3 but does not state that two impedance sensors are coupled to the substrate and are orthogonal to each other. In a related area Benkley (full document – sue of impedance sensors), teaches two impedance sensors coupled to the substrate that are orthogonal to each other (paragraph 45) in order to create crossover locations of different sensor lines to create sense locations for gathering information of features and/or characteristics of an object. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Rennaud and Fanton to have two orthogonal impedance sensors as taught by Benkley in order to create crossover locations of different sensor lines to create sense locations for gathering information of features and/or characteristics of an object.
In regards to claim 8, Rennaud and Fanton disclose the limitations of claim 1 but does not state the presence of a common ground where the impedance sensors are coupled to a common ground. In a related area, Benkley (full document teaches the use of impedance sensors) teaches the use of a common ground coupled with the impedance sensor (paragraph 79). Paragraph 86 states the use of the ground to limit crosstalk between adjacent areas on the object from being sensed. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Rennaud and Fanton to include a common ground coupled to the impedance sensors as taught by Benkley in order to limit crosstalk between adjacent areas on the object from being sensed.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over over US 2010/0006441 (Rennaud et al.)  and US 6,135,999 (Fanton et al.) as applied to claim 1 above, and further in view of US 2007/0151848 (Novak et al., hereinafter Novak).
In regards to claims 10-12, Rennaud and Fanton disclose the limitations of claim 10 but do not state that the impedance sensor comprises interdigitated electrodes and that the impedance sensor comprises a receptor molecule configured to bind to a target molecule wherein the receptor molecule is coupled to the sensors. In a related area Novak discloses a capacitance based biosensor (full document). Novak states that the impedance sensor comprises an interdigitated electrode (paragraph 16) and states that the purpose is to reduce background noise (paragraph 22). Novak further states attaching receptor molecules to the impedance sensor (paragraphs 16-17) for biosensing the presence of a molecule. Thus, it would have been obvious to on one of ordinary skill in the art to modify the device of Rennaud and Fanton with the receptors and interdigitated electrodes as taught by Novak in order to detect the presence of molecules and reduce background noise.
In regards to claims 13 and 14, Rennaud, Fanton, and Novak disclose the limitations of claims 10 and 11. In addition, Rennaud further states the presence of one or more sensors configured to detect a tissue characteristic (paragraph 295) selected from the group consisting of pH, temperature, a chemical concentration, a nucleic concentration, a gas amount (paragraph 295).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,135,999 (Fanton et al., hereinafter Fanton) as applied to claim 1 above, and further in view of US 2004/0193042 (Scampini et al., hereinafter Scampini).
In regards to claim 17, Fanton discloses the limitations of claim 16. However, Fanton does not state that the electrical conductivity sensor is removably coupled to the elongated member. In a related area, Scampini discloses guidance of invasive medical devices (full document). Scampini discloses the use of a catheter (an elongated member (paragraphs 25 and 44) where the catheter is used for treatment. Paragraph 25 of Scampini shows several examples of components on an invasive device that can be replaced based on the needs of the patient which suggests that the components are exchangeable, thus making the sensor removably coupled.  Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Fanton to make the sensor removably coupled as taught by Scampini in order to customize the catheter based on the needs of the patient. 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,135,999 (Fanton et al., hereinafter Fanton) in view of US 2014/0276748 (Ku et al., hereinafter Ku).
In regards to claim 19-20, Fanton discloses the limitations of claim 18. Fanton also discloses the presence of circuitry that are coupled to the impedance analyzer in figure 14 and column 6, line 3-column 7, line 13 (circuitry function as a computer due to its calculation abilities). Fanton does not state that the system includes processing logic to determine the location of treated tissue. In a related area, Ku discloses a device used to create lesions in tissue to administer a therapy (abstract). Paragraph 48 in particular states the use of processing circuity that is configured to display and communicate information that includes lesion locations and sizes and send and receive signals to a user from the monitoring system. Paragraph 87-91 describes issues caused when lesions are too small or too large during therapy. Thus.it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the system of Fanton to include processing logic to determine a location of treated tissue and generated a signal to a user when the location of the treated tissue has reached a predetermined position as taught by Ku in order to insure proper lesion sizes and locations for treatment

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791